Citation Nr: 9906749	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-36 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  The propriety of the initial rating assigned following 
the grant of service connection for degenerative arthritis of 
the left shoulder and the subsequent rating of 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1971 to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for low 
back pain.  As indicated in the October 1997 remand, the 
Board found that the June 1995 statement, submitted within 
one year following the RO's November 1994 notice to the 
veteran of the denial of service connection for a low back 
disability, is a timely notice of disagreement, and not an 
application to reopen a claim for service connection.  
38 C.F.R. §§ 20.201, 20.302 (1996).  Consequently, the issue 
was recharacterized on appeal as entitlement to service 
connection for a low back disability.  Accordingly, in the 
October 1997 remand, the Board specifically directed the RO 
to readjudicate the claim for service connection for a low 
back disability on a de novo basis, which the RO accomplished 
in a January 1998 supplemental statement of the case.  

As will be explained in the remand below, the veteran's claim 
in regard to the evaluation of his shoulder is 
recharacterized as the propriety of the initial rating 
assigned following the grant of service connection for 
degenerative arthritis of the left shoulder and the 
subsequent rating of 10 percent.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for service connection 
has been obtained by the RO. 

2.  The veteran testified that he injured his back twice in 
service; there is evidence that lumbar strain was diagnosed 
in 1995.

3.  No competent evidence has been presented to show that any 
current low back disability is related to injury or disease 
of service origin.


CONCLUSION OF LAW

The claim of service connection for a low back disability is 
not well-grounded.  38 U.S.C.A. §§1110, 1131, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is seeking service connection for a low back 
disorder.

Service medical records, including treatment records and 
examinations in the 1970s and 1980s, are negative for any 
complaints of, treatment for, or diagnosis of any low back 
injury or disability.  There is no separation examination 
included with the service medical records.  The records show 
that the veteran underwent periodic examinations during his 
active service, and the latest periodic examination, in June 
1993, showed no low back complaints or abnormalities.  Of 
record are several service records on microfiche pertaining 
to the veteran's reenlistments; the only medical record on 
microfiche is the veteran's enlistment examination, which is 
included with the other service medical records.

In the veteran's Application for Compensation or Pension, 
received in October 1994, he requested service connection for 
"lower back".  

On VA general medical examination in November 1994 the 
veteran reported that he retired with no disability, had had 
no hospitalization, and had no serious injuries.  His 
reported complaints included no references to low back 
problems.  Examination revealed that his carriage was erect 
and his posture was normal.  Examination of the 
musculoskeletal system revealed no disease or injuries.  No 
diagnosis pertaining to the low back was rendered.  

A May 1995 treatment report from the veteran's first visit at 
Midlands Orthopedics, P.A. showed that he reported low back 
pain.  There was no reference to service.  Lumbar strain was 
diagnosed.  

In a September 1995 letter, the veteran's representative 
contended that the veteran's current low back problems began 
while he was on active duty.

In his October 1995 substantive appeal (Form 9) the veteran 
reported "back pains/strain from a fall through a rollerized 
highline dock in Panama in 1982."

In January 1997 the veteran testified at a hearing at the RO.  
He claimed that he first injured his back at Cord Air Force 
Base in 1973 when he fell off a "K-Loader", a piece of 
machinery used to load pallets onto aircraft.  He also 
reported that injured his back at Howard Air Force Base in 
Panama in 1982.  He claimed he fell off a rollerized highline 
that stored cargo pallets.  He was reportedly pushing a 
pallet into the loading equipment and slipped between the 
place where one of the rollers was missing and fell flat on 
his back .  He indicated that he fell approximately five 
feet.  He reportedly received treatment for his back while in 
Panama and indicated that it should be in his medical 
records.  Since his discharge from service, he took pain 
medication for his back, and also indicated that the pain 
medication he used for his shoulder worked for his back.  The 
last time he was seen for his back was when he was first 
evaluated with the VA, and he had not been seen for his back 
since then.  (The Board notes that the transcript cites '84 
as the date he was first evaluated at the VA, however, the 
evidence of records shows that the veteran was first 
evaluated at the VA, after his discharge from service, in 
1994.)  He claimed that he tried to bring up his back when he 
was seen for his shoulder at the VA, but was told he would 
have to make a specific request to be seen for his back, 
since there was nothing in his VA records pertaining to his 
back.  He reported daily back pain and stiffness in the 
morning.  He claimed that he had a "hump" in his back and 
that his back was not straight, and that it had been 
happening over the past five or six years.  He claimed that 
his back disability affected his ability to work and he had 
quit a job as a warehouse supervisor because the lifting 
caused so much pain.  He indicated that most of the 
employment he had since his discharge from service included 
manual labor, which he had been trained to do in the Air 
Force, but could not longer do because of the pain.  He 
thought he needed treatment for his back, but he could not 
afford a private physician.  He reported that he had been to 
a private physician, two years prior, at Midlands 
Orthopedics, who prescribed medication for his back.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
postservice continuity of symptomatology.  38 C.F.R. § 
3.303(b).  Regulations provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If the veteran has not presented 
a well-grounded claim, the claim must fail and there is no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
38 U.S.C.A. § 5107(a), Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  For a claim of service connection to be well-
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incidence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. 
§ 5107(a), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A well-grounded claim may also be established under the 
chronicity provisions of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that that 
same condition currently exists.  In the instant case there 
is no medical evidence of a back disorder in service or at 
the time of the VA examination in November 1994.  Indeed, 
during that examination the veteran reported no serious 
injury during service and no back disorder was noted on 
musculoskeletal examination.  If the chronicity provision is 
not applicable, a claim may still be well grounded, pursuant 
to the same provision, if the evidence shows that the 
condition was observed in service and continuity of 
symptomatology was demonstrated thereafter.  To demonstrate 
continuity of symptomatology, the symptoms, not treatment are 
the essence of any evidence of continuity of symptomatology.  
Additionally, to show a relationship between the present 
disability and the continuity of symptomatology, medical 
evidence is required, unless such relationship is one as to 
which a lay person's observation is competent to identify its 
existence.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  



The record reflects that in May 1995 lumbar strain was 
diagnosed.  Hence, there is evidence of current disability, 
and the first prong of Caluza is satisfied.  There must also 
be evidence of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) to satisfy the 
second prong of Caluza.  The veteran's service medical 
records show no complaints of or treatment for any low back 
injury or disability.  The Board notes, however, that the 
veteran has testified that he injured his back in service, in 
1973 and 1982, was treated in service, and has had low back 
pain since then.  The Board incidentally notes that there are 
service medical records showing treatment for other medical 
problems during both 1973 and 1982 without any reference to 
the back and there is no indication that any service medical 
records are missing.  Additionally, on a periodic examination 
in January 1983, the spine was described as normal on 
clinical evaluation.  For the purpose of determining well-
groundedness the veteran's contentions of having injured his 
back twice in service and having low back pain since 1983, 
are deemed to be credible.  King, supra, Savage, supra.  
However, even accepting the veteran's statements regarding 
the injuries in service, and his low back pain since service, 
a nexus has not been shown to well ground the claim and 
warrant a grant of service connection.  Caluza, supra, 
Savage, supra.

As noted above, to satisfy the third requirement of Caluza, 
there must be competent (medical) evidence of a relationship 
(or nexus) between the current disability and service.  The 
veteran has not submitted competent, medical evidence to 
support his contention that his current low back disability 
is related to any claimed injury in service.  Although the 
veteran has alleged that his low back disability is related 
to injuries in service, lay statements, such as the veteran's 
own assertions, are not competent evidence in this matter.  
As a layperson, he does not have the expertise to opine 
regarding medical etiology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board notes that while lay statements may be 
accepted to prove an incidence of an injury in service, 
medical evidence of the nexus must also be provided.  Without 
medical evidence of a nexus between current low back 
disability and service, the claim is not well-grounded and 
must be denied.  Caluza, supra.


ORDER

The claim for service connection for a low back disability is 
denied as not well grounded.


REMAND

By a November 1994 RO decision, the veteran's claim for 
service connection for a left shoulder disability was granted 
and a noncompensable rating was assigned.  By a November 1994 
letter, the veteran was informed of the decision.  In 
February 1995, the RO denied an increased (compensable) 
rating for a left shoulder disability.  In a June 1995 
statement, the veteran's representative indicated that he 
wanted the RO to reconsider the claim for an increased rating 
for a left shoulder disability.  The RO construed this June 
1995 statement as a new claim for an increased rating for a 
left shoulder disability.  As previously noted, the Board 
finds that the June 1995 statement is a timely notice of 
disagreement with respect to the February 1995 RO decision, 
which denied an increased (compensable) rating for a left 
shoulder disability.  By an August 1995 decision, the RO 
again denied an increased (compensable) rating for a left 
shoulder disability.  This matter then came before the Board 
in October 1997, and the veteran's claim for a rating was 
remanded to the RO for further evidentiary and procedural 
action pertaining to the left shoulder disability.  

Recently, and subsequent to the Board's October 1997 remand, 
the U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter "the Court") recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection, and a claim 
for an increased rating of a service-connected condition, 
noting that a claim for an increased rating is a new claim.  
The Court held that the distinction between an original 
rating and a claim for an increased rating was important in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was in error.  The 
Court also noted that the rule, pertaining to claims for an 
increased rating, from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary importance.") 
is not applicable to the assignment of an initial rating for 
a disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice know as "staged 
ratings".  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  Therefore, the veteran is entitled to 
consideration of his claim pursuant to Fenderson.  
Accordingly, the issue on appeal has been recharacterized as 
the propriety of the initial rating assigned following the 
grant of service connection for degenerative arthritis of the 
left shoulder and the subsequent rating of 10 percent.

Pursuant to the terms of the October 1997 remand, following 
the completion of the requested development the RO was to 
review the veteran's claim, and if the decision remained 
adverse to the veteran, the RO was directed to provide the 
veteran and his representative with a supplemental statement 
of the case.  After the veteran and his representative were 
provided an opportunity to respond, the case was to be 
returned to the Board.  By a December 1998 rating decision, 
the RO granted a 10 percent rating for degenerative arthritis 
of the left shoulder, and, notified the veteran of the 
allowance, indicating that it was "a grant of this issue 
under appeal".  The Board notes that the RO did not issue a 
supplemental statement of the case encompassing the December 
1998 rating action or the medical evidence upon which it was 
based.  The veteran's representative noted in a December 1998 
VA Form 646, Statement of Accredited Representation in 
Appealed Case, that the veteran had not responded in any way 
to the RO decision granting an increased evaluation for the 
left shoulder condition, and therefore assumed that the grant 
satisfied his appeal.  Subsequently, the RO failed to certify 
that issue on appeal.  

The Court has held, on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and, therefore, such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed 
a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  There is no indication that 
when the veteran filed a notice of disagreement with the 
February 1995 decision, that he limited the appeal to 
entitlement to a specific disability rating; rather, the 
notice of disagreement shows that the veteran expressed 
general disagreement with the assigned evaluation.  
Therefore, since there was no clearly expressed intent to 
limit the appeal to entitlement to a specific disability 
rating, the RO is required to construe the appeal as an 
appeal for the maximum benefit allowed by law and regulation.  
The Board also notes that the veteran's failure to respond to 
the December 1998 letter notifying him of the grant of a 10 
percent evaluation also cannot reasonably be construed to 
express a clear intent to limit the issue on appeal.  As 
noted above, the RO should have issued a supplemental 
statement of the case corresponding to the December 1998 
rating action.  If the RO had issued a supplemental statement 
of the case, because the appeal had been perfected, the 
veteran's response to a supplemental statement of the case 
would be optional and not required.  38 C.F.R. § 20.302 (c) 
(1998).  Hence, the Board finds that this issues is still in 
proper appellate status.

The Board notes that in a December 1998 rating decision, 
following the evidentiary development directed in the Board's 
October 1997 Remand, the RO granted a 10 percent rating for 
the degenerative arthritis of the left shoulder, effective 
from September 3, 1998 (the date of the VA examination), 
based on painful or limited motion of a major joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  The RO essentially 
based the 10 percent evaluation on the September 1998 VA 
examination in which the veteran reported pain on motion of 
the left shoulder, and the examiner reported that 
radiographically, there were some degenerative changes in the 
left shoulder and acromioclavicular joint.  A review of the 
record, however, shows that the report of the x-ray evidence 
that the examiner referred to is not in the claims file, 
hence, it is unclear as to when the x-rays were actually 
taken.  Additionally, the Board notes that an August 1996 VA 
treatment record shows that the examiner was going to obtain 
x-rays of the left shoulder; however, it is unclear whether 
such x-rays were obtained.  Also, the veteran testified at a 
hearing in January 1997 that that he had severe limitation of 
motion and pain on manipulation of the shoulder. Although the 
RO used the date of the VA examination as the date for the x-
ray evidence of degenerative arthritis, the Board notes it is 
not clear when the x-ray film was actually taken.  Hence, the 
date of the x-rays must be determined as such evidence has a 
direct bearing on the rating assigned for the veteran's 
shoulder disability. 

The Board notes that while the RO accomplished the 
evidentiary development requested in the October 1997 remand, 
the RO did not comply with all of the procedural directives 
enumerated in the October 1997 remand.  Specifically, and as 
noted above, after completing the requested development, the 
RO was to review the veteran's claim, and if the decision 
remained adverse to the veteran, the RO was directed to 
provide the veteran and his representative with a 
supplemental statement of the case and after the veteran and 
his representative were provided an opportunity to respond, 
the case was to be returned to the Board.  Although the RO 
issued a decision that was "adverse" to the veteran, in the 
sense that it was not the maximum benefit allowed by 
regulation, the RO did not issue a supplemental statement of 
the case encompassing such action, and also, by not 
certifying the issue for appeal, did not return the issue to 
the Board for appellate review.  Hence, there has been a 
failure to comply with some of the terms of the October 1997 
remand.  
In light of the Court's recent directive to the Board 
regarding remands, the Board is compelled to remand this case 
for the RO to fully comply with the Board's remand of October 
1997.  Stegall v. West,  11Vet. App. 268 (1998).  In Stegall 
the Court held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders and that a remand by the Board imposes upon the 
RO a concomitant duty to ensure compliance with all of the 
terms of the remand.  The Court noted that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  

The Board regrets the necessity to once again remand this 
issue.  The Board recognizes that another remand will only 
further delay the adjudication of the veteran's appeal.  
However, the veteran's claim must be considered in light of a 
recent case, Fenderson, and, also, there has been a failure 
to comply with the terms of the Board's October 1997 remand 
order, thus rendering the record incomplete and impeding the 
Board's review.  These deficiencies must be addressed prior 
to the Board rendering a decision.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain complete and 
current treatment records for the veteran 
from the Dorn VAMC, where the September 
1998 examination was conducted.  This 
should include any reports of x-rays, 
including the x-ray report referred to on 
the VA examination in September 1998.  
Additionally, if the veteran provides the 
names and addresses for any medical 
providers (VA and non-VA), who have 
treated or examined his left shoulder, 
the RO should directly contact all 
identified sources and obtain copies of 
all related medical records, not already 
on file.

2.  The RO should forward the file for 
review by the examiner who saw the 
veteran in September 1998.  The examiner 
should indicate the date of the x-ray 
evidence (showing degenerative arthritis) 
that was cited in the September 1998 VA 
examination.  A copy of that x-ray report 
should be added to the record.  If the 
examiner is not available, the RO may 
also, if deemed necessary, schedule the 
veteran for another VA orthopedic 
examination to determine the nature and 
severity his service-connected left 
shoulder disability.  If such an 
examination is scheduled, then all tests 
and studies necessary to the 
determination of functional loss should 
be conducted, and all findings reported 
in detail.  The VA examiner should 
determine whether the veteran exhibits 
pain on movement, weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any pain on movement, weakened 
movement, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  The claims folder must be made 
available to the examiner and reviewed in 
conjunction with the examination.  If the 
previous examiner is not available and 
another examination is conducted, the 
examiner should also review the file and 
provide an opinion concerning the onset 
of the veteran's degenerative arthritis 
of the left shoulder and the evidence 
upon which that determination was based.  

3.  The RO should ensure that there has 
been full compliance with the remand and 
then review the claim, as 
recharacterized above, and with 
consideration of whether a "staged 
rating" is appropriate.  Fenderson, 
supra.  If adverse, see AB, supra, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case, pertaining to the 
issue as recharacterized, and be given 
the opportunity to respond.  

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals


 

- 14 -


- 1 -


